Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Jian Jiang on 12/30/2021.

The application has been amended as follows: 

IN THE CLAIMS:
Claim 1, in line 5 after “circular portion” delete --in a dimension h-- and insert --; the ring-shaped portion having a dimension h--.
Claim 1, in line 7 after “manner;” insert --the capsule comprising a bottom wall and a side wall, said bottom wall and side wall being covered or made of a liquid-tight material;--.
Claim 1, in line 12 after “liquid” delete --in-- and insert --into--.
Claim 1, in line 13 after “liquid” delete --traversing-- and insert --fed into--.
Claim 1, in line 14 before “to force” insert --and--.

Claim 3, in line 1 before “selecting” delete --comprising-- and insert --wherein providing the insert further comprises--.
Claim 3, in line 2 after “inserts” delete --of varying dimensions h’s-- and insert --, each insert having a different dimension h--.

Claim 10, in line 2 after “a ‘Z’ shape,” delete --a shape of a labyrinth,--.

Claim 12, in line 3 before “counter-force” delete --the-- and insert --a--.
Claim 12, in line 3 after “dimension h of the” delete --insert-- and insert --ring-shaped portion--.

Claim 17, in line 1 after “wherein the” delete --varying dimensions h’s are-- and insert --dimension h for the insert selected from the set of inserts is--.

Claim 18, in line 1 after “wherein the” delete --varying dimensions h’s are-- and insert --dimension h for the insert selected from the set of inserts is--.

IN THE SPECIFICATION:
In paragraph 48 (page 8), after “rotary motor” delete --46-- and insert --48--.


Drawings
The following changes to the drawings have been approved by the examiner and agreed upon by applicant:
Figure 5, delete item --46-- and insert --48--.
Figure 8, delete item --6--- and insert --33--.
Figure 8, delete item --30--- and insert --5--.
Figure 8, delete item --31---.
Figure 8, delete item --48--.
Figure 8, delete item --49-- and insert --8--.
Figure 8, delete item --50--.
Figure 8, delete item --45-- and insert --46--.
Figure 8, delete item --46-- and insert --31--.
In order to avoid abandonment of the application, applicant must make these above agreed upon drawing changes.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
Claims 1-18 are allowed.
The method of independent claim 1 defines over the prior art of record because the prior art does not teach, suggest, or render obvious a method for preparing a beverage in a centrifugal brewing device, the method comprising: 
providing an insert comprising (i) a ring-shaped portion, (ii) a transversal annular or circular portion inwardly connected to the ring-shaped portion, and (iii) an opening, 
inserting a capsule into the insert in a removable manner; 
the capsule comprising a bottom wall and a side wall, said bottom wall and side wall being covered or made of a liquid-tight material; 
placing the capsule inserted in the insert in a capsule holder of the centrifugal brewing device; 
engaging the ring-shaped portion of the insert against a valve member of the centrifugal brewing device to form a valve; 
feeding liquid in the capsule; 
rotating the capsule along a central axis to produce a centrifugal force on the liquid traversing the capsule to force the beverage out of the capsule, the valve creating a restriction to beverage flow, and the opening of the insert allowing the beverage flow to traverse the insert.
Yoakim et al. (US 9,277,837 B2) and Yoakim et al. (US 9,271,598 B2) are considered the closest prior art.
The ‘837 reference teaches a method for preparing a beverage in a centrifugal brewing device (abstract), the method comprising providing a capsule comprising a cup-shaped body 70, a lid 71, and a beverage substance held within the body (column 9 lines 5-11 and 16-19).
The ‘598 reference teaches a method for preparing a beverage in a centrifugal brewing device (abstract), the method comprising providing a body (insert) 2 having a rim 4, the body filled with beverage material 22 and capped by lid 8 (figure 3; column 6 lines 30-32), the brewing device engaging the rim 4 with pressing surface 59 of valve system 56 to form a “valve” for beverage restriction (figure 10; column 9 lines 15-33; column 10 lines 11-18).
However, neither of the references above teach or suggest a method for brewing as claimed, particularly where the cartridge to be used in the method includes an insert having a ring-shaped portion extending axially above and below a transversal annular or circular portion, the ring-shaped portion having a dimension h, where the insert receives a capsule in a removable manner, the capsule comprising a bottom wall and a side wall, said bottom wall and side wall being covered or made of a liquid-tight material.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRYAN KIM whose telephone number is (571)270-0338. The examiner can normally be reached 9:30-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Erik Kashnikow can be reached on (571)-270-3475. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/B.K/Examiner, Art Unit 1792                                                                                                                                                                                                        								/DREW E BECKER/                                                                                      Primary Examiner, Art Unit 1792